Exhibit 10.2

 
PATENT LICENSE AND LICENSE OPTION AGREEMENT
 
This PATENT LICENSE AND LICENSE OPTION AGREEMENT (this “Agreement”) is entered
into by and between Relay IP, Inc., a Delaware corporation with a principal
place of business at 2331 Mill Road, Suite 100, Alexandria, VA 22314
(“Licensor”), and RPX Corporation, a Delaware corporation with a principal place
of business at One Market Plaza, Steuart Tower, Suite 800, San Francisco, CA
94105 (“RPX”), on the date when this Agreement has been executed by both
Licensor and RPX (the “Effective Date”).  Each of RPX and Licensor is a “Party”,
and collectively, are referenced as the “Parties”.
 
WHEREAS, Licensor is the sole and exclusive owner of, and has the right to
license in the United States and throughout the world, the Patents (as defined
below);
 
WHEREAS, RPX desires to acquire from Licensor a Patent License (as defined
below), including the right to grant to RPX Licensees (as defined below) a
sublicense of the same scope and duration as the Patent License, provided that
the preconditions to the granting of such rights as described herein are met;
 
WHEREAS, Licensor is willing to grant to RPX a Patent License, including the
right to grant to RPX Licensees a sublicense of the same scope and duration as
the Patent License, provided that the preconditions to the granting of such
rights as described herein are met; and
 
NOW, THEREFORE, in consideration of the premises and covenants herein contained,
RPX and Licensor agree as follows:
 
Definitions
 
As used herein, the following terms shall have the following meanings:
 
“Affiliate(s)” of an Entity shall mean any and all Entities, now or in the
future and only for so long as the Control exists, that are Controlled, directly
or indirectly, by the Entity.  As used herein, and otherwise where applicable in
the Agreement, the term “Affiliate” shall include the affiliate definitions set
forth in Exhibit C attached hereto.
 
“Agreement” shall have the meaning ascribed to it in the preamble.
 
“Bankruptcy Code” shall have the meaning ascribed to it in Section 5.10.
 
“Claims” shall mean any and all claims, counterclaims, third-party claims,
contribution claims, indemnity claims, demands, actions, liabilities, damages,
losses, causes of action, and all other claims of every kind and nature in law
or equity, whether arising under state, federal, international or other law,
which arise from or relate to in any way the Patents, or which are (currently or
in the future) or were asserted in, could have been asserted in, or which arise
from the same transactions or occurrences as those claims that are (currently or
in the future) or were asserted in any Licensor Litigations, in each such case
solely with respect to the Patents, whether such claims are absolute or
contingent, in tort, contract or otherwise, direct or indirect, present or
future, known or unknown, that exist or may have existed prior to the Effective
Date.
 


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
-1-

--------------------------------------------------------------------------------

 


“Combined Licensed Product and Service” shall mean any past, present or future
combination or use, whether by an RPX Licensee or a third party, of a Licensed
Product and Service with any other product, service, technology, or material,
only if a portion of such Licensed Product and Service provided by or on behalf
of an RPX Licensee or an RPX Licensee Affiliate satisfies, in whole or in part,
an element or a step of a claim in any Patent.
 
“Control” shall mean the legal, beneficial, and/or equitable ownership of more
than fifty percent (50%) of: (i) the voting power representing the right to vote
for directors or other managing authority, (ii) equity ownership interest in an
Entity, or (iii) other ownership interest in an Entity.
 
“Covered Third Party” shall have the meaning ascribed to it in Section 1.2(c).
 
“Effective Date” shall have the meaning ascribed to it in the preamble.
 
“Entity” shall mean a corporation, association, partnership, business trust,
joint venture, limited liability company, proprietorship, unincorporated
association, individual or other entity that can exercise independent legal
standing.
 
“Expanded License Fee Payment” shall mean, with respect to each Option Company,
the amount listed next to the name of such Option Company in Exhibit G.
 
“Form of Dismissal” shall mean the form notice of dismissal in Exhibit E
attached hereto.
 
“License Fee” shall have the meaning ascribed to it in Section 1.1.
 
“Licensed Product and Service” shall mean any past, present or future product,
service, software, technology, or material (including any components, devices,
data, media, or any other portions thereof), at any time, made, have made, used,
purchased, provided, hosted, sold, leased, licensed, distributed, transmitted,
exported, imported or offered for sale, lease, or import by or on behalf of an
RPX Licensee or an RPX Licensee Affiliate, alone or in combination with other
products, software, technology, materials and services, the manufacture, use,
purchase, provision, hosting, sale, lease, license, distribution, transmittal,
export, import (or offer for sale, lease or import) of which would result in
infringement (direct, indirect, or otherwise) of one or more Patents,
irrespective of whether the product, service, software, technology, or material
(including any components, devices, data, media, or any other portions thereof)
were or had been made, used, purchased, provided, hosted, sold, leased,
licensed, distributed, transmitted, exported, imported or offered for sale,
lease, or import in the United States.  Licensed Product and Service will
include any Combined Licensed Product and Service.
 
“Licensor” shall have the meaning ascribed to it in the preamble.
 
“Licensor Litigations” shall mean any and all lawsuits relating to any Patent
filed at any time by Licensor in any state or federal court in the United
States, in any court or tribunal in any foreign country, or before the United
States International Trade Commission.  Any one of the Licensor Litigations is a
“Licensor Litigation”.
 
“Licensor Litigation Defendants” shall mean the parties adverse to Licensor in
any Licensor Litigation.  Any one of the Licensor Litigation Defendants is a
“Licensor Litigation Defendant”.
 
“Option Companies” shall mean the Entities identified in Exhibit G (that are not
RPX Members identified in Exhibit A), each such Entity’s Affiliates and any
business unit or division that such Entity may divest while such Entity’s RPX
membership agreement is in effect.  Each such Entity is an “Option Company”.
 


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
-2-

--------------------------------------------------------------------------------

 


“Party” and “Parties” shall have the meanings ascribed to them in the preamble.
 
“Patent License” shall mean a royalty-free, fully paid-up, irrevocable,
non-exclusive worldwide license under the Patents to make, have made, use, have
used, sell, lease, have leased, import, offer for sale, have offered for sale,
have sold, copy, develop, have developed, operate, market, have marketed,
import, have imported, own, order, design, purchase, practice, obtain, keep,
acquire, receive, build, deliver, host, distribute, have distributed, provide,
supply, export, have exported, and otherwise commercially exploit or dispose of
any Licensed Product and Service, and for which the term of such license under
the Patents shall extend to the expiration of each patent comprising the
Patents.
 
“Patents” shall mean: (i) the patents and patent applications identified on
Exhibit B and any and all foreign counterparts of any of the foregoing; (ii) any
and all patents that have issued or may issue from any of the patents or patent
applications described in (i) of this definition; (iii) any and all patents and
patent applications that, in whole or in part, claim priority to (directly or
indirectly), or the benefit of the filing date of, any of the patents or patent
applications described in (i) or (ii) of this definition, including any and all
child, continuation, continuation-in-part, continuing prosecution, divisional,
provisional, non-provisional, reissue, reexamination, substitution, extension
and counterpart patents and patent applications of any of the patents or patents
applications described in (i) or (ii) of this definition; (iv) any and all
patents and patent applications from which any of the patents or patent
applications described in (i) or (ii) of this definition, in whole or in part,
claim the benefit of priority (directly or indirectly) or otherwise claim the
benefit of the filing date, including any and all parent patents or patent
applications of any of the patents or patent applications described in (i) or
(ii) of this definition; and (v) any and all extensions or renewals of any of
the patent or patent applications described in this definition.  Any one of the
foregoing is a “Patent”.
 
“PTO” shall mean the United States Patent & Trademark Office.
 
“Release and Dismissal Obligations” shall mean Licensor immediately (i)
executing a written release agreement containing terms that are substantially
similar in scope and effect as the Release Terms, and (ii) with respect to any
Licensor Litigation Defendant, taking all actions and making all necessary
filings to resolve all disputes with respect to such Licensor Litigation
Defendant relating to or arising out of the Licensor Litigations, including
without limitation executing and filing a dismissal “with prejudice”
substantially similar in form and effect to the Form of Dismissal (or, with
respect to any Licensor Litigation in a non-U.S. jurisdiction, a dismissal “with
prejudice” in such form as is appropriate for the relevant jurisdiction).
 
“Release Terms” shall mean the terms and conditions in Exhibit D attached
hereto.
 
“RPX” shall have the meaning ascribed to it in the preamble.
 
“RPX Licensee” shall have the meaning ascribed to it in Section 1.2(a).
 
“RPX Member” shall mean each Entity identified in Exhibit A, each such Entity’s
Affiliates, and any business unit or division that such Entity may divest while
such Entity’s RPX membership agreement is in effect.
 
“Section 1542” shall have the meaning ascribed to it in Section 4.3(b).
 
“Underlying Claim” shall have the meaning ascribed to it in Section 4.2(b).
 
Section 1.
Fees, Patent License and License Option



1.1           Fees.  The Parties hereby acknowledge the existence of that Patent
Rights Agreement entered into between Marathon Patent Group, Inc. and RPX, dated
March __, 2014, (the “Patent Rights Agreement”), and hereby acknowledge the
receipt and sufficiency of good and valuable consideration (the “License Fee”)
for all terms and conditions set forth in this Agreement.




CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
-3-

--------------------------------------------------------------------------------

 


1.2           Patent License and License Option.
 
(a)           Effective upon RPX’s payment to Licensor of the License Fee,
Licensor shall automatically be deemed to grant, and does hereby grant, to RPX
the Patent License, which Patent License shall include:
 
(i)           the exclusive and irrevocable right of RPX, beginning on the
Effective Date, to grant sublicenses under the Patent License to all RPX
Members; and
 
(ii)           the non-exclusive and irrevocable right of RPX, beginning on the
Effective Date and continuing for the twelve (12) month period thereafter, to
grant sublicenses under the Patent License to each of the Option Companies;
provided, that RPX has paid to Licensor the applicable Expanded License Fee
Payment for each such sublicense granted under this Section 1.2(a)(ii); provided
further, that RPX’s right in this Section 1.2(a)(ii) shall expire with respect
to a particular Option Company on the later of (A) twelve (12) months from the
Effective Date; or (B) six (6) months from the date that such Option Company is
named for the first time in a Licensor Litigation.
 
The Patent License shall also include the express right of RPX to release the
foregoing sublicensees from all claims for damages for past, present and future
infringement of the Patents.  Upon the Effective Date, any Entity that is
granted a sublicense by RPX (directly or indirectly) in accordance with Section
1.2(a) shall be deemed an “RPX Licensee” for purposes of this
Agreement.  Furthermore, upon RPX’s payment of any Expanded License Fee Payment,
as applicable, any Entity that is granted a sublicense by RPX (directly or
indirectly) in accordance with Section 1.2(a)(ii) shall also be deemed an “RPX
Licensee” for purposes of this Agreement.  The definition of “RPX Licensee”
expressly excludes any future members that join RPX after the Effective Date
(other than with respect to Option Companies where RPX has paid the Expanded
License Fee Payment), except with respect to any Entity that become an Affiliate
of any RPX Member or Entity that was granted a sublicense under the Patent
License in accordance with this Section 1.2(a).
 
(b)           Within ten (10) business days of the Effective Date, Licensor
shall immediately complete the Release and Dismissal Obligations with respect to
any RPX Members and their Affiliates that are or were Licensor Litigation
Defendants, including each of their respective Affiliates.  Upon RPX providing
Licensor with written notice that RPX has granted a sublicense to any Option
Company pursuant to Section 1.2(a)(ii) and paying Licensor the applicable
Expanded License Fee Payment for such Option Company, Licensor shall immediately
complete the Release and Dismissal Obligations with respect to such Option
Company (including any respective Affiliates) in the event such Option Company
or any of its Affiliates is a Licensor Litigation Defendant.
 
(c)           The sublicense (and release) that RPX grants in accordance with
Section 1.2(a) to any Entity under the Patent License shall be deemed to be a
further sublicense (and release) to that Entity’s Affiliates (“RPX Licensee
Affiliates”), and such RPX Licensees’ and RPX Licensee Affiliates’ direct and
indirect customers, have-made vendors, developers, distributors, suppliers,
other contractors, licensees, and end users solely to the extent such third
parties make, have made, use, purchase, provide, host, sell, lease, distribute,
supply, export, import, or offer for sale any Licensed Product and Service
(each, a “Covered Third Party”).  Each RPX Licensee shall have the right,
consistent with this Section 1.2(c), to grant specific non-sublicensable,
non-assignable sublicenses to its Covered Third Parties with respect to such RPX
Licensee’s or its Affiliates’ Licensed Products and Services.
 
Section 2.                      Representations and Warranties


2.1           Representations and Warranties of Licensor.  Licensor, on behalf
of itself and its Affiliates, represents and warrants that, as of the Effective
Date:


(a)           it has all requisite legal right, power, and authority to execute
and deliver all documents required to be executed (including this Agreement),
and to perform all of its obligations under and grant all rights in accordance
with this Agreement;




CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
-4-

--------------------------------------------------------------------------------

 


(b)           it has good and marketable title to the Patents (including,
without limitation, all right, title, and interest in the Patents and the right
to sue for past, present and future infringements thereof); Licensor has the
legal right to grant the Patent License set forth in Section 1.2 to RPX, and,
subject to confidentiality provisions (if applicable), it has provided to RPX
accurate and complete copies of all agreements under which it obtained by
assignment or otherwise such title to the Patents;


(c)            the Patents are not subject to any licenses, covenants not to
sue, liens, security interests, or other encumbrances that would impair the
rights granted hereunder, and, to the best of Licensor’s knowledge, except for
the Patent License granted in Section 1 of this Agreement and any licenses,
covenants not to sue, liens, security interests, settlement agreements or other
encumbrances identified in Exhibit F attached hereto, the Patents are not
subject to any licenses, covenants not to sue, liens, security interests, or
other encumbrances;


(d)           to the best of Licensor’s knowledge, the inventions and
discoveries described in the Patents were made solely by the inventor(s) named
in the Patents, without misappropriation of any trade secrets, confidential
information, or other rights of any person, and no other party has any rights
with respect to any such inventions or to the Patents;


(e)         all maintenance fees, annuities and other payments owed to the PTO
or any foreign patent office in connection with the Patents have been timely
paid and are current as of the Effective Date;


(f)         it has not entered and shall not enter into any agreement that would
materially impair or conflict with its obligations hereunder;


(g)         (i) except for the Patent License granted in Section 1 of this
Agreement, and except for the encumbrances set forth on Exhibit F  attached
hereto, no other Entity has any license or similar rights with respect to the
Patents or any such inventions or discoveries described in the Patents;
and there has been no previous sale, transfer, assignment or other grant of
rights under the Patents or any other agreement by Licensor that affects, in any
manner, title to, or RPX’s or any RPX Licensee’s enjoyment of, the Patents or
the underlying inventions, including, but not limited to, an assignment of full
or partial rights in or to one or more of the Patents, an exclusive license to
one or more of the Patents, or a right or option to obtain an exclusive license;


(h)         performance of this Agreement does not and will not conflict with or
result in a breach of any agreement to which it is bound;


(i)         other than the Licensor Litigations, the Patents have not been
asserted against any third party, in a licensing, litigation or other context,
in a manner in which the third party (i) has been accused of infringing the
Patents or (ii) has standing to bring a declaratory judgment action;


(j)         other than as related to the Licensor Litigations, the Patents are
not and have not been the subject of any pending or past litigation, or to the
knowledge of Licensor following reasonable due diligence and investigation, any
reexamination, reissue or interference proceeding, or other inter partes legal
proceeding before any tribunal of competent jurisdiction;


(k)         no patent claim in the Patents has been adjudicated to be invalid or
unenforceable, in whole or in part, for any reason, in any administrative,
arbitration, or judicial proceeding before a tribunal of competent jurisdiction,
and Licensor has not received notice from any third party threatening the filing
of any such proceeding except for any notice from any Licensor Defendant in
connection with a Licensor Litigation;




CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
-5-

--------------------------------------------------------------------------------

 


(l)           to the best of Licensor’s knowledge, other than as asserted in
affirmative defenses, counterclaims, or otherwise related to the Licensor
Litigations, none of the inventors of the Patents nor their counsel: (i)
intentionally failed to disclose any material, non-cumulative prior art
references to the PTO or any foreign patent offices requiring such disclosure in
connection with the prosecution of any Patents; (ii) made any material
misstatements or misrepresentations to the PTO or any foreign patent offices in
connection with the prosecution of any of the Patents; or (iii) engaged in any
act or omission inconsistent with the duty of candor owed to the PTO or to any
foreign patent offices;


(m)           Licensor does not own any right, title or interest in, or have
exclusive license rights under, any patents or patent applications other than
the Patents.  To the extent that on the Effective Date, Licensor owns any right,
title or interest in, or has exclusive license rights under, any patents or
patent applications that are not expressly listed on Exhibit B, their omission
from Exhibit B was inadvertent and such patents and patent applications were
intended to be, and shall be treated as if they were, included on Exhibit B; and


(n)           other than as asserted in affirmative defenses, counterclaims, or
otherwise in the Licensor Litigations, there is no pending or, to the knowledge
of Licensor, threatened claim that the practice of the inventions described in
the Patents infringes any patents or patent applications of any third party and,
to the knowledge of Licensor, there is no basis for any such claim.


2.2           Representations and Warranties of RPX.  RPX represents and
warrants that it has all requisite legal right, power, and authority to execute,
deliver, and perform this Agreement.


Section 3.                    Covenants of Licensor.  In addition to and without
limiting any other covenants contained in this Agreement, Licensor, on behalf of
itself and its Affiliates, further covenants as follows:


(a)           it will not enter into any agreement that would materially impair
or conflict with its obligations hereunder;


(b)           other than with respect to any debt or similar financing, it will
not pledge the Patents as collateral for any obligation or grant or cause any
lien or security interest to be filed against or otherwise attach to the Patents
or otherwise encumber the Patents;


(c)           in the event it transfers, assigns or conveys any interest in and
to the Patents to any third party (including any Affiliates) other than to RPX
or RPX’s Affiliates, it will obligate such third party to agree in writing to
abide by all covenants, releases, rights and obligations owed under this
Agreement by Licensor and to take the Patents subject to the Patent License
granted by Licensor hereunder and subject to any sublicense (and release)
granted by RPX in accordance with Section 1;


(d)           it shall take all commercially reasonable actions to maintain and
defend the Patents, including without limitation timely paying all maintenance
fees, annuities and the like due or payable on the Patents in the PTO and any
foreign patent offices;


(e)           it shall pay all taxes (including, without limitation, sales and
value added taxes) imposed on Licensor by the national government, and any
state, local or other political subdivision thereof, of any country in which
Licensor is subject to taxation, as the result of RPX’s furnishing consideration
under this Agreement and/or the Patent Rights Agreement;




CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
-6-

--------------------------------------------------------------------------------

 


(f)         following the Effective Date, neither Licensor nor any of its
Affiliates will sue or threaten to sue (or instruct, encourage, or aid a third
party to sue or threaten to sue) RPX, any RPX Affiliate, any RPX Member, any RPX
Licensee, any RPX Licensee Affiliate, or any other Entity that has been granted
a sublicense hereunder for direct or indirect infringement (including, without
limitation, inducement or contributory infringement) under any Patent after the
Effective Date or such date RPX has paid any Expanded License Fee Payment(s), as
applicable, and neither Licensor nor its Affiliates will sue or threaten to sue
(or instruct, encourage, or aid a third party to sue or threaten to sue) any
such RPX Member’s, RPX Licensee’s, or RPX Licensee Affiliate’s customers,
suppliers, manufacturers or distributors for direct or indirect infringement
(including, without limitation, inducement or contributory infringement) under
any Patent after the Effective Date or such date RPX has paid any Expanded
License Fee Payment(s), as applicable, with respect to any such RPX Member’s,
RPX Licensee’s, or RPX Licensee Affiliate’s Licensed Product and Service;


(g)           following the Effective Date, in the event that RPX provides
written notice to Licensor that Licensor has sued or threatened to sue (or
instructed, encouraged, or aided a third party to sue or threaten to sue) any
Entity in violation of Section 3(f), Licensor will immediately cease making any
such threats and promptly dismiss, with prejudice, any such lawsuit (or other
adversarial proceeding), and, to the extent Licensor fails to take such action
within five (5) days following the written notice from RPX, Licensor will
promptly reimburse RPX and such damaged Entity, as applicable, for any
reasonable costs (including reasonable attorney fees) incurred as a result of
such threat or lawsuit;


(h)           after the Effective Date, Licensor shall not acquire any right,
title or interest in, or exclusive license rights under,  any patents or patent
applications other than the Patents; and


(i)           Licensor shall give RPX prompt written notice of any license under
any Patents or covenants not to sue under any Patents, which notice shall
include any identification of the party involved and confirmation of whether any
license or covenant under any Patents has been granted by Licensor.


Section 4.                    Disclaimers, Indemnification and Releases


4.1           Disclaimer.  NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY
EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 2 AND 3 ABOVE, AND EACH PARTY
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  EXCEPT AS
EXPRESSLY SET FORTH IN SECTIONS 2 AND 3, NEITHER PARTY GIVES THE OTHER PARTY ANY
ASSURANCE:


(A) REGARDING THE PATENTABILITY OF ANY CLAIMED INVENTION IN, OR THE VALIDITY, OF
ANY PATENT, OR


(B) THAT THE MANUFACTURE, USE, SALE, OFFERING FOR SALE, IMPORTATION,
EXPORTATION, OR OTHER DISTRIBUTION OF ANY LICENSED PRODUCT AND SERVICE DISCLOSED
AND CLAIMED IN ANY PATENT BY ANY LICENSEE, SUBLICENSEE OR ANYONE ELSE WILL OR
WILL NOT CONSTITUTE AN INFRINGEMENT OF SUCH RIGHTS OR ANY INTELLECTUAL PROPERTY
RIGHTS OF ANY OTHER PERSONS OR ENTITIES.


4.2.           Indemnification.


(a)           Licensor shall defend, indemnify and hold harmless RPX and its
Affiliates, and their directors, officers, agents and employees from and against
any and all actual or pending claims, losses, expenses damages or other
liabilities (including reasonable attorneys’ fees), including those incurred in
any dispute between the Parties, arising from Licensor’s breach under this
Section 4.2(a)), with any third party, or in any enforcement of this provision,
arising out of, relating to, or based upon Licensor’s or any of its Affiliates’
material breach of any representation, warranty or covenant in this Agreement.






CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
-7-

--------------------------------------------------------------------------------

 


(b)           In addition to any other remedies available to RPX, in the event
RPX shall have a claim under Section 4.2(a), RPX shall promptly notify Licensor
in writing of the claim, action, suit, proceeding or other circumstances giving
rise to the claim for indemnification (collectively, the “Underlying Claim”);
provided, however, that the failure to give such notice shall release Licensor
of its indemnification obligations only to the extent that Licensor is
prejudiced by such failure.  Upon receipt of such notice of an Underlying Claim,
Licensor may, by written notice to RPX delivered within thirty (30) business
days of receiving such notice of the Underlying Claim, assume the sole defense
and control of any third-party claim with its own counsel and at its own expense
but shall allow RPX (or its applicable Affiliates) a reasonable opportunity to
participate in the defense of such third-party claim with its own counsel and at
its own expense.  RPX (or its applicable Affiliates) may take any actions
reasonably necessary to defend such third-party claim prior to the time that it
receives a notice as contemplated by the preceding sentence.  Licensor shall not
settle any such claim other than for the payment of money without the prior
written consent of RPX (or the applicable Affiliate), which consent shall not be
unreasonably withheld or delayed.  RPX will provide Licensor, at Licensor’s
expense, with all assistance, information and authority reasonably required for
the defense and settlement of the Underlying Claim.  Licensor's total liability
under this Section 4.2 shall be limited to amounts received by Licensor under
this Agreement plus the Patent Rights Agreement.


4.3           Release.


(a)           Effective upon the Effective Date, Licensor shall automatically be
deemed to, and does hereby, forever waive and release all Claims, known or
unknown, that Licensor may have against RPX, any RPX Affiliate, any RPX Member,
any RPX Licensee, or any other Entity granted a sublicense under the Patents in
accordance with Section 1.2.


(b)           Licensor understands and agrees that the releases set forth in
Section 4.3(a) shall extend to any and all Claims described in Section 4.3(a) of
every nature and kind whatsoever, whether such Claims are known or unknown,
suspected or unsuspected, and any and all rights that may exist under Section
1542 of the California Civil Code (“Section 1542”) within the scope of the
release set forth in Section 4.3(a) are expressly waived.  Licensor expressly
acknowledges that it has read Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Licensor understands and agrees that Section 1542, if applicable herein, gives
it the right not to release existing claims of which it is not now aware of and
does not suspect to exist, unless it voluntarily chooses to waive this
right.  Even though Licensor is aware of this right, it nevertheless hereby
voluntarily waives the right described in Section 1542, and elects to assume all
risks for Claims with respect to the Patents that now exist in its favor, known
or unknown, arising from the subject matter of the release set forth in Section
4.3(a), and expressly waives any rights under any other statutes or common law
principles of similar effect.  If, contrary to the specific intent of Licensor,
any Claims with respect to the Patents released under Section 4.3(a) are deemed
to exist or survive despite the releases given in Section 4.3(a) above, Licensor
hereby forever, expressly and irrevocably waives entitlement to all such
released Claims with respect to the Patents, known and unknown, prior to the
Effective Date, and it is expressly agreed that the provisions of Section 1542
do not apply.
 


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
-8-

--------------------------------------------------------------------------------

 


Section 5.                      Miscellaneous


5.1           Binding Effect and Assignment.  This Agreement shall not be
binding upon the Parties until it has been signed herein below by or on behalf
of each Party.  This Agreement shall be binding on, and shall inure to the
benefit of, the Parties hereto and their respective Affiliates, successors and
assigns.  No amendment or modification hereof shall be valid or binding upon the
Parties unless made in writing and signed as aforesaid.  The Patent License and
any sublicenses granted and/or included therein pursuant to Section 1.2 are for
the benefit of RPX, RPX Licensees, RPX Licensee Affiliates, and each of their
respective Covered Third Parties, and RPX and RPX Licensees can legally enforce
such licenses and sublicenses, as well as the terms of this Agreement, against
Licensor.


5.2           Notices.  Notices and other communications relevant to this
Agreement or to any of the Patents shall be sent by facsimile, electronic mail,
hand delivery, or by registered or certified mail to the following address, or
to such other address as may be given by notice hereafter, and shall be
effective upon sending, if sent by facsimile, as proven by a fax confirmation
page, or if sent by electronic mail, as proven by electronic date stamp, or upon
receipt if sent by registered or certified mail, as proven by a post office
delivery receipt:


For Licensor:




For RPX:




5.3           Severability.  If any section of this Agreement is found by
competent authority to be invalid, illegal, or unenforceable in any respect for
any reason, the validity, legality, and enforceability of any such section in
every other respect and the remainder of this Agreement shall continue in effect
so long as the Agreement still expresses the intent of the Parties.


5.4           Governing Law.  This Agreement, including its formation, shall be
governed by and construed, and the legal relations between the Parties hereto
shall be determined, in accordance with the law of the State of California,
United States of America, as such law applies to contracts signed and fully
performed in such State, without regard to the principles of conflicts of law
thereof.


5.5           Section Headings.  The headings of sections are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.


5.6           Confidentiality.  Neither Party hereto shall disclose the terms of
this Agreement to any third party, without the prior written consent of the
other Party.  This obligation is subject to the following exceptions: (a)
disclosure by the Parties and their Affiliates is permissible if required by
government or court order, provided that the disclosing Party first gives the
other Party prior written notice in order to enable that Party to seek a
protective order or motion to quash (or other equivalent protection), such
permissible disclosure limited to the terms legally required to be disclosed;
(b) disclosure by the Parties and their Affiliates is permissible if otherwise
required by law or any applicable securities exchange rules or regulations, such
permissible disclosure limited to the terms legally required to be disclosed;
(c) the Parties and their Affiliates may disclose this Agreement or its contents
to the extent reasonably necessary, on a confidential basis, to its accountants,
attorneys, and financial advisors; (d) RPX and its Affiliates may disclose the
non-financial terms of this Agreement to any RPX Members and any other potential
sublicensees of the Patents; (e) either Party may disclose any information that
was made publicly available without a breach of this Agreement; (f) RPX may
issue a press release (without disclosing any financial terms) following the
execution of this Agreement to announce the consummation of this transaction;
and (g) Licensor’s ultimate parent Entity, Marathon Patent Group, will initially
file a related Securities and Exchange Commission (SEC) form 8-K solely as set
forth in Exhibit H attached hereto.




CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
-9-

--------------------------------------------------------------------------------

 


5.7           Entire Agreement.  This Agreement, including Exhibits A-H attached
hereto, embodies the entire understanding of and agreement between the Parties
with respect to the Patents and merges and supersedes all prior agreements,
understandings, negotiations, and discussions between the Parties.  Neither
Party shall be bound by any condition, definition, warranty, understanding or
representation with respect to the subject matter hereof other than as expressly
provided herein.


5.8           Counterparts.  This Agreement may be executed by the Parties in
one or more counterparts, each of which shall be an original and all of which
shall together constitute one and the same instrument.


5.9           Relationship of the Parties.  Nothing contained herein, or done in
pursuance of this Agreement, will constitute the Parties entering into a joint
venture or partnership or will constitute either Party hereto being the agent
for the other Party for any purpose or in any sense whatsoever.


5.10           Licenses of Intellectual Property.  All rights, licenses and
releases granted by Licensor directly or indirectly to RPX, RPX Affiliates, RPX
Members, and RPX Licensees (including each such Entity’s Affiliates) are, and
shall otherwise be deemed to be, for the purpose of Section 365(n) of the United
States Bankruptcy Code, as amended (the “Bankruptcy Code”), licenses of rights
to “intellectual property” as defined under Section 101 of the Bankruptcy
Code.  The Parties hereto agree that RPX, RPX Affiliates, RPX Members, and RPX
Licensees (including each such Entity’s Affiliates), as licensees or
sublicensees of rights granted in this Agreement, shall retain and may fully
exercise all their rights and elections under the Bankruptcy Code.  The Parties
hereto further agree that, in the event that any proceeding shall be instituted
by or against Licensor seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, or reorganization or relief of debtors, or seeking an
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or it shall take
any action to authorize any of the foregoing actions, the opposite Parties shall
have the right to retain and enforce their rights under this Agreement, provided
that they remain in full compliance with the terms and conditions of this
Agreement.


5.11           Authorship.  Neither Party shall be considered the author of this
Agreement for the purpose of interpreting any provision herein.


5.12           Acknowledgement.  Licensor acknowledges that nothing in this
Agreement shall require or shall be construed to require RPX or any RPX
Affiliate to sue or threaten to sue (or instruct, encourage, or aid a third
party to sue or threaten to sue) any Entity.


5.13           Termination and Survival.  Those provisions that by their nature
are intended to survive termination or expiration of this Agreement shall so
survive.  For the avoidance of doubt, the Patent License granted by Licensor to
RPX hereunder, RPX’s right to grant sublicenses in accordance with Section 1,
all sublicenses granted by RPX in accordance with Section 1, and all releases
and covenants given by Licensor shall survive termination or expiration of this
Agreement.




[The remainder of this page is blank; signature page follows.]


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
-10-

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date.  Each individual signing below represents and warrants
that he or she has authority to sign for and enter into this Agreement on behalf
of his or her respective Party.
 
Agreed to:
 
RELAY IP, INC.
 
 
By:______________________________________
 
Name:____________________________________
 
Title:_____________________________________
 
Date:_____________________________________
Agreed to:
 
RPX CORPORATION
 
 
By:______________________________________
 
Name:____________________________________
 
Title:_____________________________________
 
Date:_____________________________________



 
 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

-11-